Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF NEW YORK

Case number (if known)                                                        Chapter you are filing under:
                                                                                 Chapter 7

                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                               12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Farkad
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's
     license or passport).         Middle name                                                      Middle name
     Bring your picture            Balaya
     identification to your
                                   Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)
     meeting with the trustee.




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-6395
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101
                      Case 1-19-10310-CLB,       Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                     Voluntary Petition for Individuals Filing for Bankruptcy                                                         page 1
                                      Description: Main Document , Page 1 of 78
Debtor 1   Farkad Balaya                                                                             Case number (if known)




                                 About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                   I have not used any business name or EINs.
     used in the last 8 years
                                 FDBA Farkad Balaya, MD, PLLC
     Include trade names and     Business name(s)                                             Business name(s)
     doing business as names

                                 EINs                                                         EINs




5.   Where you live                                                                           If Debtor 2 lives at a different address:

                                 155 Main Street
                                 Hamburg, NY 14075
                                 Number, Street, City, State & ZIP Code                       Number, Street, City, State & ZIP Code

                                 Erie
                                 County                                                       County

                                 If your mailing address is different from the one            If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any    in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                      mailing address.

                                 Post Office Box 850
                                 Hamburg, NY 14075-0850
                                 Number, P.O. Box, Street, City, State & ZIP Code             Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                   Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,           Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any              have lived in this district longer than in any other
                                        other district.                                               district.

                                        I have another reason.                                        I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                              Explain. (See 28 U.S.C. § 1408.)




Official Form 101
                     Case 1-19-10310-CLB,       Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                    Voluntary Petition for Individuals Filing for Bankruptcy                                                           page 2
                                     Description: Main Document , Page 2 of 78
Debtor 1    Farkad Balaya                                                                                 Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                Chapter 7

                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101
                    Case 1-19-10310-CLB,       Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                   Voluntary Petition for Individuals Filing for Bankruptcy                                                               page 3
                                    Description: Main Document , Page 3 of 78
Debtor 1    Farkad Balaya                                                                                  Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11                   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).               No.
                                               Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101
                     Case 1-19-10310-CLB,       Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                    Voluntary Petition for Individuals Filing for Bankruptcy                                                           page 4
                                     Description: Main Document , Page 4 of 78
Debtor 1    Farkad Balaya                                                                              Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101
                     Case 1-19-10310-CLB,       Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                    Voluntary Petition for Individuals Filing for Bankruptcy                                                             page 5
                                     Description: Main Document , Page 5 of 78
Debtor 1    Farkad Balaya                                                                                 Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”

                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.

                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    to be?                                                                           $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Farkad Balaya
                                 Farkad Balaya                                                     Signature of Debtor 2
                                 Signature of Debtor 1

                                 Executed on     February 18, 2019                                 Executed on
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101
                    Case 1-19-10310-CLB,       Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                   Voluntary Petition for Individuals Filing for Bankruptcy                                                                 page 6
                                    Description: Main Document , Page 6 of 78
Debtor 1   Farkad Balaya                                                                                  Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Daniel F. Brown                                                Date         February 18, 2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Daniel F. Brown
                                Printed name

                                Andreozzi Bluestein LLP
                                Firm name

                                9145 Main Street
                                Clarence, NY 14031
                                Number, Street, City, State & ZIP Code

                                Contact phone     (716) 633-3200                             Email address

                                NY
                                Bar number & State




Official Form 101
                    Case 1-19-10310-CLB,       Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                   Voluntary Petition for Individuals Filing for Bankruptcy                                                              page 7
                                    Description: Main Document , Page 7 of 78
 Fill in this information to identify your case:

 Debtor 1                     Farkad Balaya
                              First Name                    Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                     Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF NEW YORK

 Case number
 (if known)                                                                                                                                     Check if this is an
                                                                                                                                                amended filing



B 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims Against You and Are Not Insiders                          12/15

If you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or
Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider. Insiders include your relatives; any general partners;
relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer, director, person
in control, or owner of 20 percent or more of their voting securities; and any managing agent, including one for a business you operate as a
sole proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the unsecured claim resulting from inadequate
collateral value places the creditor among the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.

 Part 1:        List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.

                                                                                                                                               Unsecured claim
 1                                                                   What is the nature of the claim?              Deficiency Balance for $ $19,833.99
                                                                                                                   Auto Loan (vehicle
                                                                                                                   returned)
              Ally Financial
              Post Office Box 380901                                 As of the date you file, the claim is: Check all that apply
              Bloomington, MN 55438-0901                                     Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
              Contact                                                         Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
              Contact phone                                                         Unsecured claim                                   $


 2                                                                   What is the nature of the claim?              Computers and               $ $75,557.46
                                                                                                                   monitor, office table
                                                                                                                   and chairs, minor
                                                                                                                   medical tools and
                                                                                                                   equipment and
                                                                                                                   supplies (all other
                                                                                                                   equipment at office
                                                                                                                   location is owned by
                                                                                                                   Inv
              Bankers Healthcare Group, LLC
              10234 W State Road 84                                  As of the date you file, the claim is: Check all that apply
              Davie, FL 33324                                                Contingent


B104 (Official Form 104)                         For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                          Page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                        Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                        Description: Main Document , Page 8 of 78
 Debtor 1          Farkad Balaya                                                                    Case number (if known)

                                                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                 $ $75,557.46
                                                                                    Value of security:                               - $ $5,000.00
            Contact phone                                                           Unsecured claim                                    $ $75,557.46


 3                                                                   What is the nature of the claim?              Credit Card Purchases $ $1,388.00
            Capital One
            Post Office Box 30285                                    As of the date you file, the claim is: Check all that apply
            Salt Lake City, UT 84130-0285                                    Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 4                                                                   What is the nature of the claim?              Credit Card Purchases $ $76.00
            Capital One
            Post Office Box 30285                                    As of the date you file, the claim is: Check all that apply
            Salt Lake City, UT 84130-0285                                    Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 5                                                                   What is the nature of the claim?              Credit Card Purchases $ $109.00
            Chase Card Services
            Post Office Box 15298                                    As of the date you file, the claim is: Check all that apply
            Wilmington, DE 19850                                             Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $



B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                       Page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy




                      Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                      Description: Main Document , Page 9 of 78
 Debtor 1          Farkad Balaya                                                                    Case number (if known)


 6                                                                   What is the nature of the claim?              Personal Guaranty for       $ $70,009.96
                                                                                                                   Business Debt
                                                                                                                   (lawsuit on appeal)
            E.C. Mortgage Co., Inc.
            905 Harlem Road                                          As of the date you file, the claim is: Check all that apply
            West Seneca, NY 14224                                            Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 7                                                                   What is the nature of the claim?              Deficiency Balance for $ $9,665.31
                                                                                                                   Auto Loan (vehicle
                                                                                                                   returned)
            GM Financial
            Post Office Box 182963                                   As of the date you file, the claim is: Check all that apply
            Arlington, TX 76096-2963                                         Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 8                                                                   What is the nature of the claim?              Lawsuit Pending -           $ $1.00
                                                                                                                   Notice Only
            Hamburg Town Prosecutor
            Town of Hamburg Justice Center                           As of the date you file, the claim is: Check all that apply
            S-6100 South Park Avenue                                         Contingent
            Hamburg, NY 14075                                                 Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 9                                                                   What is the nature of the claim?              Income Tax and              $ $535,462.31
                                                                                                                   Interest
            Internal Revenue Service
            Centralized Insolvency
            Operations

B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                          Page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                      Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                     Description: Main Document , Page 10 of 78
 Debtor 1          Farkad Balaya                                                                    Case number (if known)

            Post Office Box 7346                                     As of the date you file, the claim is: Check all that apply
            Philadelphia, PA 19101-7346                                      Contingent
                                                                             Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 10                                                                  What is the nature of the claim?              Income Tax Penalties        $ $191,347.09
            Internal Revenue Service
            Centralized Insolvency                                   As of the date you file, the claim is: Check all that apply
            Operations                                                       Contingent
            Post Office Box 7346                                             Unliquidated
            Philadelphia, PA 19101-7346                                       Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 11                                                                  What is the nature of the claim?              Personal Guaranty for       $ $28,057.53
                                                                                                                   Business Credit Card
            Keybank Cardmember Service
            Post Office Box 790408                                   As of the date you file, the claim is: Check all that apply
            Saint Louis, MO 63179                                            Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 12                                                                  What is the nature of the claim?              Computers and               $ $46,954.73
                                                                                                                   monitor, office table
                                                                                                                   and chairs, minor
                                                                                                                   medical tools and
                                                                                                                   equipment and
                                                                                                                   supplies (all other
                                                                                                                   equipment at office
                                                                                                                   location is owned by
                                                                                                                   Inv
            KeyBank National Association
            Commercial Loan Department
            Post Office Box 94525


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                        Page 4

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




                      Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                     Description: Main Document , Page 11 of 78
 Debtor 1          Farkad Balaya                                                                    Case number (if known)

            Cleveland, OH 44101-4525                                 As of the date you file, the claim is: Check all that apply
                                                                             Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                 $ $51,954.73
                                                                                    Value of security:                               - $ $5,000.00
            Contact phone                                                           Unsecured claim                                    $ $46,954.73


 13                                                                  What is the nature of the claim?              Disputed amount              $ $84,456.36
                                                                                                                   claimed owed to
                                                                                                                   former employer
            OB/GYN Associates of Western
            New York                                                 As of the date you file, the claim is: Check all that apply
            4845 Transit Road, Suite B                                       Contingent
            Depew, NY 14043                                                   Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 14                                                                  What is the nature of the claim?              Children's                   $ $5,264.00
                                                                                                                   orthodontics
            Orthodontists Associates of
            Western                                                  As of the date you file, the claim is: Check all that apply
            New York PC                                                      Contingent
            4031 Legion Drive                                                Unliquidated
            Hamburg, NY 14075                                                Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 15                                                                  What is the nature of the claim?              Personal Guaranty for        $ $13,520.00
                                                                                                                   Business Loan
            Principis Capital
            499 Chestnut Street, Suite 108                           As of the date you file, the claim is: Check all that apply
            Cedarhurst, NY 11516                                             Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply



B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                         Page 5

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




                      Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                     Description: Main Document , Page 12 of 78
 Debtor 1          Farkad Balaya                                                                    Case number (if known)

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 16                                                                  What is the nature of the claim?              Personal Guaranty for       $ $24,000.00
                                                                                                                   Business Loan
            Samuel A. Weissman, MD
            7379 East Vaquero Drive                                  As of the date you file, the claim is: Check all that apply
            Scottsdale, AZ 85258                                             Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 17                                                                  What is the nature of the claim?              Telephone                   $ $3,420.60
            Sprint Nextel Correspondence
            Attn: Bankruptcy Department                              As of the date you file, the claim is: Check all that apply
            Post Office Box 7949                                             Contingent
            Overland Park, KS 66207-0949                                     Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 18                                                                  What is the nature of the claim?              Medical Bills               $ $40.00
            Sunrise Medical Group
            3065 Southwestern Boulevard,                             As of the date you file, the claim is: Check all that apply
            Suite 102                                                        Contingent
            Orchard Park, NY 14127                                           Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 19                                                                  What is the nature of the claim?              Personal Telephone          $ $1.00
            Verizon Wireless


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                           Page 6

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy




                      Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                     Description: Main Document , Page 13 of 78
 Debtor 1          Farkad Balaya                                                                    Case number (if known)

            Bankruptcy Administration                                As of the date you file, the claim is: Check all that apply
            500 Technology Drive, Suite 550                                  Contingent
            Weldon Spring, MO 63304                                          Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 20                                                                  What is the nature of the claim?              Deficiency Balance for $ $8,033.70
                                                                                                                   Auto Lease (vehicle
                                                                                                                   returned)
            VW Credit, Inc.
            1401 Franklin Boulevard                                  As of the date you file, the claim is: Check all that apply
            Libertyville, IL 60048                                           Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 Part 2:      Sign Below

 Under penalty of perjury, I declare that the information provided in this form is true and correct.

 X     /s/ Farkad Balaya                                                                X
       Farkad Balaya                                                                        Signature of Debtor 2
       Signature of Debtor 1


       Date      February 18, 2019                                                          Date




B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                   Page 7

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy




                      Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                     Description: Main Document , Page 14 of 78
 Fill in this information to identify your case:

 Debtor 1                   Farkad Balaya
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  WESTERN DISTRICT OF NEW YORK

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             150,188.67

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              58,371.97

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             208,560.64

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             354,627.87

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $             535,464.31

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $             459,227.54


                                                                                                                                     Your total liabilities $             1,349,319.72


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $              47,339.52

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $              41,275.77

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

                Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                the court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                    page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy

                       Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                      Description: Main Document , Page 15 of 78
 Debtor 1      Farkad Balaya                                                              Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                  1.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $            535,463.31

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                  0.00

       9d. Student loans. (Copy line 6f.)                                                                 $                  0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                  0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                  0.00


       9g. Total. Add lines 9a through 9f.                                                           $            535,464.31




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                   page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy

                    Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                   Description: Main Document , Page 16 of 78
 Fill in this information to identify your case and this filing:

 Debtor 1                    Farkad Balaya
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      WESTERN DISTRICT OF NEW YORK

 Case number                                                                                                                                                     Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        155 Main Street                                                                Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Hamburg                           NY        14075-0000                         Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                               $124,000.00                $124,000.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only
        Erie                                                                           Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




Official Form 106A/B                                                                  Schedule A/B: Property                                                                  page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy

                       Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                      Description: Main Document , Page 17 of 78
 Debtor 1        Farkad Balaya                                                                                          Case number (if known)

       If you own or have more than one, list here:
 1.2                                                                   What is the property? Check all that apply
       231 Pierce Avenue                                                      Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                     the amount of any secured claims on Schedule D:
                                                                              Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative

                                                                              Manufactured or mobile home
                                                                                                                              Current value of the      Current value of the
       Hamburg                           NY        14075-0000                 Land                                            entire property?          portion you own?
       City                              State              ZIP Code          Investment property                                      $26,186.67                 $26,186.67
                                                                              Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                              Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.
                                                                              Debtor 1 only
       Erie                                                                   Debtor 2 only
       County                                                                 Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                              At least one of the debtors and another              (see instructions)
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       1/3 ownership interest in former marital residence; total assessed value of
                                                                       $339,200.00; outstanding mortgages in the amount of $260,639.99;
                                                                       Debtor's 1/3 equity is approximately $26,186.67; property is to be deeded
                                                                       to ex-wife pursuant to Separation Agreement


       If you own or have more than one, list here:
 1.3                                                                   What is the property? Check all that apply
       38 Duncan Street, Suite 3                                              Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                     the amount of any secured claims on Schedule D:
                                                                              Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative

                                                                              Manufactured or mobile home
                                                                                                                              Current value of the      Current value of the
       Warsaw                            NY        14569-0000                 Land                                            entire property?          portion you own?
       City                              State              ZIP Code          Investment property                                               $1.00                     $1.00
                                                                              Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                              Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.
                                                                              Debtor 1 only
       Wyoming                                                                Debtor 2 only
       County                                                                 Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                              At least one of the debtors and another              (see instructions)
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       Market value for lease (unliquidated)




Official Form 106A/B                                                      Schedule A/B: Property                                                                          page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

                      Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                     Description: Main Document , Page 18 of 78
 Debtor 1         Farkad Balaya                                                                                                 Case number (if known)

        If you own or have more than one, list here:
 1.4                                                                         What is the property? Check all that apply
        2625 Delaware Avenue                                                          Single-family home                              Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                            the amount of any secured claims on Schedule D:
                                                                                      Duplex or multi-unit building
                                                                                                                                      Creditors Who Have Claims Secured by Property.
                                                                                      Condominium or cooperative

                                                                                      Manufactured or mobile home
                                                                                                                                      Current value of the       Current value of the
        Buffalo                           NY        14216-0000                        Land                                            entire property?           portion you own?
        City                              State              ZIP Code                 Investment property                                               $1.00                     $1.00
                                                                                      Timeshare
                                                                                                                                      Describe the nature of your ownership interest
                                                                                      Other                                           (such as fee simple, tenancy by the entireties, or
                                                                             Who has an interest in the property? Check one           a life estate), if known.
                                                                                      Debtor 1 only
        Erie                                                                          Debtor 2 only
        County                                                                        Debtor 1 and Debtor 2 only
                                                                                                                                           Check if this is community property
                                                                                      At least one of the debtors and another              (see instructions)
                                                                             Other information you wish to add about this item, such as local
                                                                             property identification number:
                                                                             Market value for lease (unliquidated)


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                          $150,188.67

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1     Make:         Mercedes Benz                                   Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                                       the amount of any secured claims on Schedule D:
          Model:        GL450                                              Debtor 1 only                                               Creditors Who Have Claims Secured by Property.
          Year:         2011                                               Debtor 2 only                                               Current value of the      Current value of the
          Approximate mileage:                                             Debtor 1 and Debtor 2 only                                  entire property?          portion you own?
          Other information:                                               At least one of the debtors and another
         Market value for lease
         (unliquidated)                                                    Check if this is community property                                          $1.00                     $1.00
                                                                           (see instructions)



  3.2     Make:         Mercedes Benz                                   Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                                       the amount of any secured claims on Schedule D:
          Model:        GL                                                 Debtor 1 only                                               Creditors Who Have Claims Secured by Property.
          Year:         2011                                               Debtor 2 only                                               Current value of the      Current value of the
          Approximate mileage:                                             Debtor 1 and Debtor 2 only                                  entire property?          portion you own?
          Other information:                                               At least one of the debtors and another
         Market value for lease
         (unliquidated)                                                    Check if this is community property                                          $1.00                     $1.00
                                                                           (see instructions)




Official Form 106A/B                                                             Schedule A/B: Property                                                                           page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy

                       Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                      Description: Main Document , Page 19 of 78
 Debtor 1        Farkad Balaya                                                                                      Case number (if known)


  3.3    Make:       Buick                                     Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Regal                                           Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2014                                            Debtor 2 only                                            Current value of the        Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                               entire property?            portion you own?
         Other information:                                          At least one of the debtors and another
         Market value for lease
         (unliquidated)                                              Check if this is community property                                        $1.00                      $1.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                          $3.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                      Current value of the
                                                                                                                                                        portion you own?
                                                                                                                                                        Do not deduct secured
                                                                                                                                                        claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Assorted household goods                                                                                                          $5,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    Assorted electronics                                                                                                              $2,225.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
      No
        Yes. Describe.....

                                    Assorted books and pictures and stamp collection                                                                                  $1,700.00


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
        Yes. Describe.....

                                    Ping pong table                                                                                                                       $50.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
       No
Official Form 106A/B                                                       Schedule A/B: Property                                                                          page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy

                    Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                   Description: Main Document , Page 20 of 78
 Debtor 1         Farkad Balaya                                                                                               Case number (if known)

        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                            Assorted clothing                                                                                                       $2,000.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                            Wedding ring and 2 watches                                                                                                $310.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                            Dog and cat and supplies                                                                                                      $1.00


14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                        $11,286.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                           Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                 Cash                               $2,000.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:

                                                          Investment
                                              17.1.       Account                                 Ameritrade                                                          $106.90


                                                          Investment                              Scottrade (no funds were ever deposited into
                                              17.2.       Account                                 account)                                                                $0.00



                                              17.3.       Electronic currency Coinbase                                                                                $705.37


Official Form 106A/B                                                                       Schedule A/B: Property                                                        page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy

                       Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                      Description: Main Document , Page 21 of 78
 Debtor 1        Farkad Balaya                                                                        Case number (if known)



                                      17.4.    Electronic currency Bitrix                                                              $3,901.43

                                               Business checking,
                                               account ending in Bank of America (overdrawn/negative
                                      17.5.    2589               balance)                                                                   $0.00

                                               Business checking,
                                               account ending in
                                      17.6.    4417               Bank of America                                                          $24.37

                                               Business checking,
                                               account ending in
                                      17.7.    4433               Bank of America                                                        $216.58

                                               Personal checking,
                                               account ending in
                                      17.8.    2359               Bank of America (zero balance)                                             $0.00


                                               Checking, account
                                      17.9.    ending in 9149               M&T Bank                                                       $60.00


                                      17.10 Savings, account
                                      .     ending in 3762                  M&T Bank (zero balance)                                          $0.00


                                      17.11 Checking, account
                                      .     ending in 6170                  Capital One                                                    $18.25


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                 Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                     % of ownership:

                                         Farkad Balaya, MD, PLLC - see attached
                                         statement                                                         100%          %                   $1.00


                                         Farkad Balaya, MD, PC (Debtor formed
                                         corporation in 2018 but never conducted any
                                         business) (unliquidated)                                          100%          %                   $1.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                            Institution name:


Official Form 106A/B                                                 Schedule A/B: Property                                                 page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

                      Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                     Description: Main Document , Page 22 of 78
 Debtor 1        Farkad Balaya                                                                           Case number (if known)

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
      No
      Yes. .....................                              Institution name or individual:


                                      Security deposit for lease Delaware Place Associates, LLC                                                   $3,515.07


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............        Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
      No
        Yes. Give specific information about them...

                                              New York State medical license (unliquidated)                                                             $1.00


                                              New York State obstetrics and gynecology license (unliquidated)                                           $1.00


 Money or property owed to you?                                                                                                      Current value of the
                                                                                                                                     portion you own?
                                                                                                                                     Do not deduct secured
                                                                                                                                     claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.

Official Form 106A/B                                                 Schedule A/B: Property                                                            page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy

                     Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                    Description: Main Document , Page 23 of 78
 Debtor 1        Farkad Balaya                                                                                                   Case number (if known)

                                             Company name:                                                            Beneficiary:                             Surrender or refund
                                                                                                                                                               value:

                                             Whole life insurance policy with Mass
                                             Mutual, policy number ending in 3467
                                             (cash surrender value)                                                   Debtor's ex-wife                                       $567.00


                                             Whole life insurance policy with Mass
                                             Mutual, policy number ending in 8585
                                             (cash surrender value)                                                   Debtor's ex-wife                                         $34.00


                                             Term life insurance policy with Mass
                                             Mutual, policy number ending in 8574
                                             (no cash surrender value)                                                Debtor's ex-wife                                           $0.00


                                             Disability insurance policy with Mass
                                             Mutual, policy number ending in 8078                                     N/A                                                        $0.00


                                             Whole life insurance policy with Mass
                                             Mutual, policy number ending in 8185
                                             (no cash surrender value)                                                Debtor's ex-wife                                           $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
      No
        Yes. Describe each claim.........

                                                          Claim against former employer, OB/GYN Associates of
                                                          Western New York, for an accounting and for unpaid
                                                          compensation (unliquidated)                                                                                      Unknown


                                                          Potential claim for restitution against Tarek D. Bahgat
                                                          regarding prior investments (unliquidated)                                                                       Unknown


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................         $11,152.97


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.

       Yes. Go to line 38.

Official Form 106A/B                                                           Schedule A/B: Property                                                                           page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy

                      Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                     Description: Main Document , Page 24 of 78
 Debtor 1        Farkad Balaya                                                                                                   Case number (if known)


                                                                                                                                                               Current value of the
                                                                                                                                                               portion you own?
                                                                                                                                                               Do not deduct secured
                                                                                                                                                               claims or exemptions.

38. Accounts receivable or commissions you already earned
        No
        Yes. Describe.....


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
        No
        Yes. Describe.....


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
     No
        Yes. Describe.....


                                        Computers and monitor, office table and chairs, minor medical
                                        tools and equipment and supplies (all other equipment at office
                                        location is owned by Invision Health)                                                                                               $5,000.00


                                        Samsung HS40 Ultrasound Package                                                                                                   $30,930.00


41. Inventory
        No
        Yes. Describe.....


42. Interests in partnerships or joint ventures
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                 % of ownership:


43. Customer lists, mailing lists, or other compilations
       No.
       Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?


                  No
                  Yes. Describe.....


44. Any business-related property you did not already list
        No
        Yes. Give specific information.........



 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here.....................................................................................................................          $35,930.00

 Part 6:     Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
             If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.

Official Form 106A/B                                                           Schedule A/B: Property                                                                            page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy

                      Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                     Description: Main Document , Page 25 of 78
 Debtor 1         Farkad Balaya                                                                                                         Case number (if known)



 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                   $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................          $150,188.67
 56. Part 2: Total vehicles, line 5                                                                                $3.00
 57. Part 3: Total personal and household items, line 15                                                      $11,286.00
 58. Part 4: Total financial assets, line 36                                                                  $11,152.97
 59. Part 5: Total business-related property, line 45                                                         $35,930.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $58,371.97              Copy personal property total       $58,371.97

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                    $208,560.64




Official Form 106A/B                                                               Schedule A/B: Property                                                                       page 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy

                       Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                      Description: Main Document , Page 26 of 78
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

In re:

         FARKAD BALAYA,                                           Case No.: 19-__________

                                       Debtor.


              ATTACHMENT TO SCHEDULE A/B – PERSONAL PROPERTY

                                          QUESTION 19

         On December 26, 2018, in contemplation of this personal Chapter 11 bankruptcy filing,

all assets used in Debtor Farkad Balaya’s business, Farkad Balaya MD, PLLC (the “Business”),

were sold to the Debtor, individually, in exchange for his assumption of the debts of the

Business. Upon information and belief, some portion of those assets used in the Debtor’s

Business prior to December 26, 2018, had been acquired in the name of the Business and some

portion of the assets used in the Debtor’s Business had been acquired by the Debtor,

individually, however, the Debtor does not have the ability to identify which was which. Upon

information and belief, the Debtor was already personally liable for most, if not all, of the

Business’ obligations and the corporate debts assumed were of a value either comparable to or in

excess of the value of the assets transferred to the Debtor.

         A copy of the Agreement of Sale and Assignment is being filed herewith.




     Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                    Description: Main Document , Page 27 of 78
Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
               Description: Main Document , Page 28 of 78
Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
               Description: Main Document , Page 29 of 78
Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
               Description: Main Document , Page 30 of 78
Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
               Description: Main Document , Page 31 of 78
Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
               Description: Main Document , Page 32 of 78
 Fill in this information to identify your case:

 Debtor 1                 Farkad Balaya
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF NEW YORK

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      155 Main Street Hamburg, NY 14075                              $124,000.00                               $44,803.80      NYCPLR § 5206
      Erie County
      Line from Schedule A/B: 1.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Assorted household goods                                         $5,000.00                                 $5,000.00     NYCPLR § 5205(a)(5)
      Line from Schedule A/B: 6.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Assorted electronics                                             $2,225.00                                 $2,225.00     NYCPLR § 5205(a)(5)
      Line from Schedule A/B: 7.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Assorted books and pictures and                                  $1,700.00                                 $1,700.00     NYCPLR § 5205(a)(2)
      stamp collection
      Line from Schedule A/B: 8.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Assorted clothing                                                $2,000.00                                 $2,000.00     NYCPLR § 5205(a)(5)
      Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

                       Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                      Description: Main Document , Page 33 of 78
 Debtor 1    Farkad Balaya                                                                               Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Wedding ring and 2 watches                                          $310.00                                   $310.00        NYCPLR § 5205(a)(6)
     Line from Schedule A/B: 12.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Dog and cat and supplies                                               $1.00                                     $1.00       NYCPLR § 5205(a)(4)
     Line from Schedule A/B: 13.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Whole life insurance policy with                                    $567.00                                   $567.00        NY Ins. Law § 3212, Est. Pow.
     Mass Mutual, policy number ending                                                                                            & Tr. § 7-1.5, NYCPLR §
     in 3467 (cash surrender value)                                                        100% of fair market value, up to       5205(i)
     Beneficiary: Debtor's ex-wife                                                         any applicable statutory limit
     Line from Schedule A/B: 31.1

     Whole life insurance policy with                                     $34.00                                    $34.00        NY Ins. Law § 3212, Est. Pow.
     Mass Mutual, policy number ending                                                                                            & Tr. § 7-1.5, NYCPLR §
     in 8585 (cash surrender value)                                                        100% of fair market value, up to       5205(i)
     Beneficiary: Debtor's ex-wife                                                         any applicable statutory limit
     Line from Schedule A/B: 31.2

     Term life insurance policy with Mass                                   $0.00                                     $0.00       NY Ins. Law § 3212, Est. Pow.
     Mutual, policy number ending in 8574                                                                                         & Tr. § 7-1.5, NYCPLR §
     (no cash surrender value)                                                             100% of fair market value, up to       5205(i)
     Beneficiary: Debtor's ex-wife                                                         any applicable statutory limit
     Line from Schedule A/B: 31.3

     Whole life insurance policy with                                       $0.00                                     $0.00       NY Ins. Law § 3212
     Mass Mutual, policy number ending
     in 8185 (no cash surrender value)                                                     100% of fair market value, up to
     Beneficiary: Debtor's ex-wife                                                         any applicable statutory limit
     Line from Schedule A/B: 31.5


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                    Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                   Description: Main Document , Page 34 of 78
 Fill in this information to identify your case:

 Debtor 1                   Farkad Balaya
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF NEW YORK

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
         Bankers Healthcare
 2.1                                                                                                            $75,557.46                 $5,000.00          $75,557.46
         Group, LLC                               Describe the property that secures the claim:
         Creditor's Name                          Computers and monitor, office table
                                                  and chairs, minor medical tools and
                                                  equipment and supplies (all other
                                                  equipment at office location is
                                                  owned by Invision Health)
                                                  As of the date you file, the claim is: Check all that
         10234 W State Road 84                    apply.
         Davie, FL 33324                              Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   UCC-1 Financing Statement (junior lien – no value)
       community debt

 Date debt was incurred          2010                      Last 4 digits of account number


         Kaleida Health Federal
 2.2                                                                                                            $11,219.12              $124,000.00            Unknown
         Credit Union                             Describe the property that secures the claim:
         Creditor's Name                          155 Main Street Hamburg, NY 14075
                                                  Erie County
                                                  As of the date you file, the claim is: Check all that
         100 High Street                          apply.
         Buffalo, NY 14203                            Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit

Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy

                       Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                      Description: Main Document , Page 35 of 78
 Debtor 1 Farkad Balaya                                                                                       Case number (if known)
               First Name                  Middle Name                      Last Name


       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          2017                        Last 4 digits of account number


         KeyBank National
 2.3                                                                                                                 $51,954.73        $5,000.00     $46,954.73
         Association                                Describe the property that secures the claim:
         Creditor's Name                            Computers and monitor, office table
                                                    and chairs, minor medical tools and
                                                    equipment and supplies (all other
         Commercial Loan
                                                    equipment at office location is
         Department
                                                    owned by Invision Health)
         Post Office Box 94525                      As of the date you file, the claim is: Check all that
         Cleveland, OH                              apply.
         44101-4525                                      Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   UCC-1 Financing Statement (only partially secured)
       community debt

 Date debt was incurred          2010                        Last 4 digits of account number         1051

         Landmark Community
 2.4                                                                                                                        $1.00      $5,000.00             $0.00
         Bank                                       Describe the property that secures the claim:
         Creditor's Name                            Computers and monitor, office table
                                                    and chairs, minor medical tools and
                                                    equipment and supplies (all other
                                                    equipment at office location is
                                                    owned by Invision Health)
                                                    As of the date you file, the claim is: Check all that
         2 South Main Street                        apply.
         Pittston, PA 18640                              Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   UCC-1 Financing Statement (junior lien – no value)
       community debt

 Date debt was incurred          2011                        Last 4 digits of account number


 2.5     MCA Fixed Payment LLC                      Describe the property that secures the claim:                           $1.00      $5,000.00             $0.00
         Creditor's Name                            Computers and monitor, office table
                                                    and chairs, minor medical tools and
                                                    equipment and supplies (all other
                                                    equipment at office location is
                                                    owned by Invision Health)
                                                    As of the date you file, the claim is: Check all that
         525 Broadhollow Road                       apply.
         Melville, NY 11747                              Contingent
         Number, Street, City, State & Zip Code          Unliquidated

Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 2 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                      Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                     Description: Main Document , Page 36 of 78
 Debtor 1 Farkad Balaya                                                                                       Case number (if known)
               First Name                  Middle Name                      Last Name


                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   UCC-1 Financing Statement (junior lien – no value)
       community debt

 Date debt was incurred          2014                        Last 4 digits of account number


 2.6     Nationstar Mortgage LLC                    Describe the property that secures the claim:                    $67,977.08        $124,000.00             $0.00
         Creditor's Name                            155 Main Street Hamburg, NY 14075
         d/b/a Mr. Cooper                           Erie County
         8950 Cypress Waters
                                                    As of the date you file, the claim is: Check all that
         Boulevard                                  apply.
         Dallas, TX 75063                                Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number


 2.7     Nationstar Mortgage LLC                    Describe the property that secures the claim:                           $1.00       $26,186.67             $1.00
         Creditor's Name                            231 Pierce Avenue Hamburg, NY
                                                    14075 Erie County
                                                    1/3 ownership interest in former
                                                    marital residence; total assessed
                                                    value of $339,200.00; outstanding
                                                    mortgages in the amount of
                                                    $260,639.99; Debtor's 1/3 equity is
         d/b/a Mr. Cooper                           approximately $26,186.67;
         8950 Cypress Waters                        As of the date you file, the claim is: Check all that
         Boulevard                                  apply.
         Dallas, TX 75063                                Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Notice Only - Debtor is not named on the mortgage
       community debt

 Date debt was incurred                                      Last 4 digits of account number


 2.8     NeuroLogica Corporation                    Describe the property that secures the claim:                    $30,930.00         $30,930.00             $0.00




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 3 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

                      Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                     Description: Main Document , Page 37 of 78
 Debtor 1 Farkad Balaya                                                                                       Case number (if known)
               First Name                  Middle Name                      Last Name


         Creditor's Name                            Samsung HS40 Ultrasound Package
         Samsung Electronics
         America, Inc.
                                                    As of the date you file, the claim is: Check all that
         14 Electronics Avenue                      apply.
         Danvers, MA 01923                               Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          2019                        Last 4 digits of account number


         NYS Department of
 2.9                                                                                                                 $64,524.25            $0.00              $0.00
         Taxation & Finance                         Describe the property that secures the claim:
         Creditor's Name                            All non-exempt property and rights
                                                    to property
         Bankruptcy Unit
                                                    As of the date you file, the claim is: Check all that
         Post Office Box 5300                       apply.
         Albany, NY 12205                                Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          2014-2017                   Last 4 digits of account number


 2.1     NYS Department of
 0       Taxation & Finance                         Describe the property that secures the claim:                    $52,461.23            $0.00              $0.00
         Creditor's Name                            All non-exempt property and rights
                                                    to property
         Bankruptcy Unit
                                                    As of the date you file, the claim is: Check all that
         Post Office Box 5300                       apply.
         Albany, NY 12205                                Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          2012                        Last 4 digits of account number


 2.1
 1       SPS                                        Describe the property that secures the claim:                           $1.00      $26,186.67             $1.00

Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 4 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

                      Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                     Description: Main Document , Page 38 of 78
 Debtor 1 Farkad Balaya                                                                                     Case number (if known)
              First Name                 Middle Name                      Last Name


       Creditor's Name                            231 Pierce Avenue Hamburg, NY
                                                  14075 Erie County
                                                  1/3 ownership interest in former
                                                  marital residence; total assessed
                                                  value of $339,200.00; outstanding
                                                  mortgages in the amount of
                                                  $260,639.99; Debtor's 1/3 equity is
                                                  approximately $26,186.67;
                                                  As of the date you file, the claim is: Check all that
       Post Office Box 65250                      apply.
       Salt Lake City, UT 84165                        Contingent
       Number, Street, City, State & Zip Code          Unliquidated
                                                       Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
    Debtor 1 only                                      An agreement you made (such as mortgage or secured
    Debtor 2 only                                       car loan)

    Debtor 1 and Debtor 2 only                         Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another            Judgment lien from a lawsuit
    Check if this claim relates to a                   Other (including a right to offset)   Notice Only - Debtor is not named on the mortgage
    community debt

 Date debt was incurred                                    Last 4 digits of account number



   Add the dollar value of your entries in Column A on this page. Write that number here:                                  $354,627.87
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                 $354,627.87

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

        Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.1
        Bankers Healthcare Group, LLC
        201 Solar Street                                                                            Last 4 digits of account number
        Syracuse, NY 13204

        Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.2
        Chiari & Ilecki, LLP
        1440 Rand Building                                                                          Last 4 digits of account number
        14 Lafayette Square
        Buffalo, NY 14203

        Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.3
        First Niagara Bank
        239 Van Rensselaer                                                                          Last 4 digits of account number
        Buffalo, NY 14210




Official Form 106D                    Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                    page 5 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

                    Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                   Description: Main Document , Page 39 of 78
 Fill in this information to identify your case:

 Debtor 1                     Farkad Balaya
                              First Name                    Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                WESTERN DISTRICT OF NEW YORK

 Case number
 (if known)                                                                                                                                              Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim           Priority           Nonpriority
                                                                                                                                              amount             amount
 2.1          Holly Balaya                                           Last 4 digits of account number                                  $1.00              $1.00                 $0.00
              Priority Creditor's Name
              231 Pierce Avenue                                      When was the debt incurred?
              Hamburg, NY 14075
              Number Street City State ZIp Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only
                                                                     Type of PRIORITY unsecured claim:
              At least one of the debtors and another
                                                                        Domestic support obligations
              Check if this claim is for a community debt
                                                                        Taxes and certain other debts you owe the government
        Is the claim subject to offset?
                                                                        Claims for death or personal injury while you were intoxicated
              No
                                                                        Other. Specify
              Yes
                                                                                         Notice Only




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 1 of 11
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                              45721                                             Best Case Bankruptcy

                       Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                      Description: Main Document , Page 40 of 78
 Debtor 1 Farkad Balaya                                                                                    Case number (if known)

                                                                                                                           $535,462.3
 2.2      Internal Revenue Service                                   Last 4 digits of account number                                1      $535,462.31              $0.00
          Priority Creditor's Name
          Centralized Insolvency                                     When was the debt incurred?         2012-2017
          Operations
          Post Office Box 7346
          Philadelphia, PA 19101-7346
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No
                                                                        Other. Specify
           Yes                                                                           Income Tax and Interest

 2.3      Internal Revenue Service                                   Last 4 digits of account number                        Unknown          Unknown          Unknown
          Priority Creditor's Name
          Centralized Insolvency                                     When was the debt incurred?         2018
          Operations
          Post Office Box 7346
          Philadelphia, PA 19101-7346
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.
                                                                        Contingent
           Debtor 1 only
                                                                        Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only
                                                                     Type of PRIORITY unsecured claim:
           At least one of the debtors and another
                                                                        Domestic support obligations
           Check if this claim is for a community debt
                                                                        Taxes and certain other debts you owe the government
       Is the claim subject to offset?
                                                                        Claims for death or personal injury while you were intoxicated
           No
                                                                        Other. Specify
           Yes
                                                                                         Income Tax and Interest

 2.4      NYS Department of Labor                                    Last 4 digits of account number                               $1.00         $1.00              $0.00
          Priority Creditor's Name
          Attn: Insolvency Unit                                      When was the debt incurred?
          Harriman State Office Campus
          Building 12, Room 256
          Albany, NY 12240
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.
                                                                        Contingent
           Debtor 1 only
                                                                        Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only
                                                                     Type of PRIORITY unsecured claim:
           At least one of the debtors and another
                                                                        Domestic support obligations
           Check if this claim is for a community debt
                                                                        Taxes and certain other debts you owe the government
       Is the claim subject to offset?
                                                                        Claims for death or personal injury while you were intoxicated
           No
                                                                        Other. Specify
           Yes
                                                                                         Notice Only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 2 of 11
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

                    Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                   Description: Main Document , Page 41 of 78
 Debtor 1 Farkad Balaya                                                                                    Case number (if known)

            NYS Department of Taxation &
 2.5        Finance                                                  Last 4 digits of account number                         Unknown                Unknown                 Unknown
            Priority Creditor's Name
            Bankruptcy Unit                                          When was the debt incurred?         2018
            Post Office Box 5300
            Albany, NY 12205
            Number Street City State ZIp Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.
                                                                        Contingent
            Debtor 1 only
                                                                        Unliquidated
            Debtor 2 only
                                                                        Disputed
            Debtor 1 and Debtor 2 only
                                                                     Type of PRIORITY unsecured claim:
            At least one of the debtors and another
                                                                        Domestic support obligations
            Check if this claim is for a community debt
                                                                        Taxes and certain other debts you owe the government
        Is the claim subject to offset?
                                                                        Claims for death or personal injury while you were intoxicated
            No
                                                                        Other. Specify
            Yes
                                                                                           Income Tax and Interest

 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        Ally Financial                                             Last 4 digits of account number                                                                  $19,833.99
            Nonpriority Creditor's Name
            Post Office Box 380901                                     When was the debt incurred?            2018
            Bloomington, MN 55438-0901
            Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                 Debtor 1 only                                             Contingent
                 Debtor 2 only                                             Unliquidated
                 Debtor 1 and Debtor 2 only                                Disputed
                 At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                     Student loans
            debt                                                          Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

                 No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                             Deficiency Balance for Auto Loan (vehicle
                 Yes                                                       Other. Specify    returned)




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 3 of 11
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy

                       Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                      Description: Main Document , Page 42 of 78
 Debtor 1 Farkad Balaya                                                                                  Case number (if known)

 4.2      Brandi Lee Groff & Brandon Groff                           Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          64 Riverdale Drive                                         When was the debt incurred?
          Grand Island, NY 14072
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Lawsuit Pending - Notice Only


 4.3      Capital One                                                Last 4 digits of account number                                                        $1,388.00
          Nonpriority Creditor's Name
          Post Office Box 30285                                      When was the debt incurred?           2018
          Salt Lake City, UT 84130-0285
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Purchases


 4.4      Capital One                                                Last 4 digits of account number                                                            $76.00
          Nonpriority Creditor's Name
          Post Office Box 30285                                      When was the debt incurred?           2018
          Salt Lake City, UT 84130-0285
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Purchases




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 11
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                    Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                   Description: Main Document , Page 43 of 78
 Debtor 1 Farkad Balaya                                                                                  Case number (if known)

 4.5      Chase Card Services                                        Last 4 digits of account number                                                          $109.00
          Nonpriority Creditor's Name
          Post Office Box 15298                                      When was the debt incurred?           2018
          Wilmington, DE 19850
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Purchases


 4.6      E.C. Mortgage Co., Inc.                                    Last 4 digits of account number                                                      $70,009.96
          Nonpriority Creditor's Name
          905 Harlem Road                                            When was the debt incurred?           2015
          West Seneca, NY 14224
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Personal Guaranty for Business Debt
              Yes                                                       Other. Specify   (lawsuit on appeal)


 4.7      GM Financial                                               Last 4 digits of account number                                                        $9,665.31
          Nonpriority Creditor's Name
          Post Office Box 182963                                     When was the debt incurred?           2018
          Arlington, TX 76096-2963
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Deficiency Balance for Auto Loan (vehicle
              Yes                                                       Other. Specify   returned)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 11
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                    Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                   Description: Main Document , Page 44 of 78
 Debtor 1 Farkad Balaya                                                                                  Case number (if known)

 4.8      Hamburg Town Prosecutor                                    Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Town of Hamburg Justice Center                             When was the debt incurred?
          S-6100 South Park Avenue
          Hamburg, NY 14075
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Lawsuit Pending - Notice Only


 4.9      Internal Revenue Service                                   Last 4 digits of account number                                                     $191,347.09
          Nonpriority Creditor's Name
          Centralized Insolvency Operations                          When was the debt incurred?           2012-2017
          Post Office Box 7346
          Philadelphia, PA 19101-7346
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Income Tax Penalties


 4.1
 0        Keybank Cardmember Service                                 Last 4 digits of account number       1823                                           $28,057.53
          Nonpriority Creditor's Name
          Post Office Box 790408                                     When was the debt incurred?
          Saint Louis, MO 63179
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Personal Guaranty for Business Credit
              Yes                                                       Other. Specify   Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 11
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                    Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                   Description: Main Document , Page 45 of 78
 Debtor 1 Farkad Balaya                                                                                  Case number (if known)

 4.1
 1        Latisha Walker                                             Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          100 Davidson Avenue                                        When was the debt incurred?
          Buffalo, NY 14215
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Lawsuit Pending - Notice Only


 4.1      NYS Department of Taxation &
 2        Finance                                                    Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Bankruptcy Unit                                            When was the debt incurred?           2012-2017
          Post Office Box 5300
          Albany, NY 12205
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Income Tax Penalties


 4.1      OB/GYN Associates of Western
 3        New York                                                   Last 4 digits of account number                                                      $84,456.36
          Nonpriority Creditor's Name
          4845 Transit Road, Suite B                                 When was the debt incurred?           2016-2017
          Depew, NY 14043
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed amount claimed owed to former
              Yes                                                       Other. Specify   employer




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 11
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                    Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                   Description: Main Document , Page 46 of 78
 Debtor 1 Farkad Balaya                                                                                  Case number (if known)

 4.1      Orthodontists Associates of
 4        Western                                                    Last 4 digits of account number                                                        $5,264.00
          Nonpriority Creditor's Name
          New York PC                                                When was the debt incurred?           2018
          4031 Legion Drive
          Hamburg, NY 14075
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Children's orthodontics


 4.1
 5        Principis Capital                                          Last 4 digits of account number                                                      $13,520.00
          Nonpriority Creditor's Name
          499 Chestnut Street, Suite 108                             When was the debt incurred?
          Cedarhurst, NY 11516
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal Guaranty for Business Loan


 4.1
 6        Samuel A. Weissman, MD                                     Last 4 digits of account number                                                      $24,000.00
          Nonpriority Creditor's Name
          7379 East Vaquero Drive                                    When was the debt incurred?
          Scottsdale, AZ 85258
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal Guaranty for Business Loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 11
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                    Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                   Description: Main Document , Page 47 of 78
 Debtor 1 Farkad Balaya                                                                                  Case number (if known)

 4.1
 7        Sprint Nextel Correspondence                               Last 4 digits of account number                                                        $3,420.60
          Nonpriority Creditor's Name
          Attn: Bankruptcy Department                                When was the debt incurred?           2018
          Post Office Box 7949
          Overland Park, KS 66207-0949
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Telephone


 4.1
 8        Sunrise Medical Group                                      Last 4 digits of account number                                                            $40.00
          Nonpriority Creditor's Name
          3065 Southwestern Boulevard,                               When was the debt incurred?           2018
          Suite 102
          Orchard Park, NY 14127
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bills


 4.1
 9        Verizon                                                    Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Department                                When was the debt incurred?           2018
          500 Technology Drive, Suite 550
          Saint Charles, MO 63304
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Telephone and Wi-Fi




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 11
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                    Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                   Description: Main Document , Page 48 of 78
 Debtor 1 Farkad Balaya                                                                                  Case number (if known)

 4.2
 0         Verizon Wireless                                          Last 4 digits of account number                                                                      $1.00
           Nonpriority Creditor's Name
           Bankruptcy Administration                                 When was the debt incurred?           2018
           500 Technology Drive, Suite 550
           Weldon Spring, MO 63304
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal Telephone


 4.2
 1         VW Credit, Inc.                                           Last 4 digits of account number                                                                $8,033.70
           Nonpriority Creditor's Name
           1401 Franklin Boulevard                                   When was the debt incurred?           2018
           Libertyville, IL 60048
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Deficiency Balance for Auto Lease (vehicle
              Yes                                                       Other. Specify   returned)

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital Management Services, LP                               Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 698 1/2 Ogden Street                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Buffalo, NY 14206-2317
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ERC                                                           Line 4.17 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Post Office Box 57610                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Jacksonville, FL 32241
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Krista Gottlieb, Esq.                                         Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 43 Court Street, Suite 1100                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Buffalo, NY 14202
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Rebecca J. Talmud, Esq.                                       Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 5707 Main Street, Floor 2

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 10 of 11
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

                    Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                   Description: Main Document , Page 49 of 78
 Debtor 1 Farkad Balaya                                                                                  Case number (if known)

 Williamsville, NY 14221                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Shaw & Shaw, P.C.                                             Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Christopher M. Pannozzo,                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Esq.
 4819 South Park Avenue
 Hamburg, NY 14075
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Simons Agency Inc.                                            Line 4.18 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 4963 Wintersweet Drive                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Liverpool, NY 13088
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 The Sammarco Law Firm L.L.P.                                  Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Andrea Lee Sammarco, Esq.                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 1207 Delaware Avenue, Suite 219
 Buffalo, NY 14209
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Vital Recovery Services, LLC                                  Line 4.21 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Post Office Box 923748                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Peachtree Corners, GA 30010-3748
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Weltman, Weinberg & Reis Co., LPA                             Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 323 Lakeside Avenue, Suite 200                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Cleveland, OH 44113-1009
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           1.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                  535,463.31
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                        0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                        0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                  535,464.31

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                  459,227.54

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                  459,227.54




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 11 of 11
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

                    Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                   Description: Main Document , Page 50 of 78
 Fill in this information to identify your case:

 Debtor 1                  Farkad Balaya
                           First Name                         Middle Name            Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name            Last Name


 United States Bankruptcy Court for the:               WESTERN DISTRICT OF NEW YORK

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       Basil Lease Corp.                                                          Lease for 2011 Mercedes Benz GL450, $456.58 per month
               4131 Sheridan Drive
               Williamsville, NY 14221

     2.2       Basil Lease Corp.                                                          Lease for 2011 Mercedes Benz GL, $519.55 per month
               4131 Sheridan Drive                                                        (ex-wife's vehicle; paid by her)
               Williamsville, NY 14221

     2.3       Basil Lease Corp.                                                          Lease for 2014 Buick Regal, $399.75 per month (son's
               4131 Sheridan Drive                                                        vehicle; paid by him)
               Williamsville, NY 14221

     2.4       Delaware Place Associates, LLC                                             Lease for office location at 2625 Delaware Avenue,
               1207 Delaware Avenue                                                       Buffalo, NY 14216
               Buffalo, NY 14209

     2.5       Greg Walton                                                                Month-to-month lease for 38 Duncan Street, Suite 3,
               3487 Garry Road                                                            Warsaw, New York 14569; $1,000.00 per month
               Bliss, NY 14024




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                       Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                      Description: Main Document , Page 51 of 78
 Fill in this information to identify your case:

 Debtor 1                   Farkad Balaya
                            First Name                           Middle Name       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name       Last Name


 United States Bankruptcy Court for the:                 WESTERN DISTRICT OF NEW YORK

 Case number
 (if known)                                                                                                                   Check if this is an
                                                                                                                              amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:


    3.1         Farkad Balaya, MD, PLLC                                                              Schedule D, line   2.3
                1275 Delaware Avenue, Suite 555                                                      Schedule E/F, line
                Buffalo, NY 14209
                                                                                                     Schedule G
                                                                                                   KeyBank National Association



    3.2         Farkad Balaya, MD, PLLC                                                              Schedule D, line
                1275 Delaware Avenue, Suite 555                                                      Schedule E/F, line 4.10
                Buffalo, NY 14209
                                                                                                     Schedule G
                                                                                                   Keybank Cardmember Service



    3.3         Farkad Balaya, MD, PLLC                                                               Schedule D, line
                1275 Delaware Avenue, Suite 555                                                       Schedule E/F, line    4.15
                Buffalo, NY 14209
                                                                                                      Schedule G
                                                                                                   Principis Capital




Official Form 106H                                                             Schedule H: Your Codebtors                                  Page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

                       Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                      Description: Main Document , Page 52 of 78
 Debtor 1 Farkad Balaya                                                             Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.4      Farkad Balaya, MD, PLLC                                                       Schedule D, line
             1275 Delaware Avenue, Suite 555                                               Schedule E/F, line    4.6
             Buffalo, NY 14209
                                                                                           Schedule G
                                                                                         E.C. Mortgage Co., Inc.



    3.5      Farkad Balaya, MD, PLLC                                                       Schedule D, line
             1275 Delaware Avenue, Suite 555                                               Schedule E/F, line 4.16
             Buffalo, NY 14209
                                                                                           Schedule G
                                                                                         Samuel A. Weissman, MD



    3.6      Holly Balaya                                                                  Schedule D, line   2.10
             231 Pierce Avenue                                                             Schedule E/F, line
             Hamburg, NY 14075
                                                                                           Schedule G
                                                                                         NYS Department of Taxation & Finance



    3.7      Kaleida Health                                                                Schedule D, line
             d/b/a Women & Children's Hospital                                             Schedule E/F, line    4.11
             of Buffalo
                                                                                           Schedule G
             100 High Street
                                                                                         Latisha Walker
             Buffalo, NY 14203




    3.8      Kaveh Vali, M.D.                                                              Schedule D, line
             219 Bryant Street                                                             Schedule E/F, line    4.11
             Buffalo, NY 14203
                                                                                           Schedule G
                                                                                         Latisha Walker




Official Form 106H                                                   Schedule H: Your Codebtors                                Page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy

                    Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                   Description: Main Document , Page 53 of 78
Fill in this information to identify your case:

Debtor 1                      Farkad Balaya

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       WESTERN DISTRICT OF NEW YORK

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status*
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation            Physician
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Invision Health

       Occupation may include student        Employer's address
                                                                   400 International Drive
       or homemaker, if it applies.
                                                                   Williamsville, NY 14221

                                             How long employed there?         1 Year
                                                                              *See Attachment for Additional Employment Information

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $             0.00     $              0.00

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$             0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $          0.00            $        0.00




Official Form 106I                                      Schedule I: Your Income                                                                  page 1
                       Case 1-19-10310-CLB, Doc 1, Filed     02/26/19, Entered 02/26/19 12:34:44,
                                      Description: Main Document , Page 54 of 78
Debtor 1    Farkad Balaya                                                                         Case number (if known)



                                                                                                      For Debtor 1            For Debtor 2 or
                                                                                                                              non-filing spouse
      Copy line 4 here                                                                     4.         $              0.00     $             0.00

5.    List all payroll deductions:
      5a.   Tax, Medicare, and Social Security deductions                                  5a.        $              0.00     $               0.00
      5b.   Mandatory contributions for retirement plans                                   5b.        $              0.00     $               0.00
      5c.   Voluntary contributions for retirement plans                                   5c.        $              0.00     $               0.00
      5d.   Required repayments of retirement fund loans                                   5d.        $              0.00     $               0.00
      5e.   Insurance                                                                      5e.        $              0.00     $               0.00
      5f.   Domestic support obligations                                                   5f.        $              0.00     $               0.00
      5g.   Union dues                                                                     5g.        $              0.00     $               0.00
      5h.   Other deductions. Specify:                                                     5h.+       $              0.00 +   $               0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $               0.00
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $               0.00
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $      47,339.52        $               0.00
      8b. Interest and dividends                                                           8b.        $           0.00        $               0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $              0.00     $               0.00
      8d. Unemployment compensation                                                        8d.        $              0.00     $               0.00
      8e. Social Security                                                                  8e.        $              0.00     $               0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                      8f.  $                    0.00   $                 0.00
      8g. Pension or retirement income                                                     8g. $                     0.00   $                 0.00
      8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                 0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          47,339.52        $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              47,339.52 + $            0.00 = $          47,339.52
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                      0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                         12.   $          47,339.52
                                                                                                                                          Combined
                                                                                                                                          monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: The Debtor's income varies from month-to-month. The amount of his net business in the last six full
                             months prior to the filing has been averaged and included in Schedule I, Line 2. A spreadsheet
                             itemizing his business income and expenses is attached.




Official Form 106I                                Schedule I: Your Income                                                                              page 2
                 Case 1-19-10310-CLB, Doc 1, Filed     02/26/19, Entered 02/26/19 12:34:44,
                                Description: Main Document , Page 55 of 78
Debtor 1   Farkad Balaya                                           Case number (if known)




                                               Official Form B 6I
                               Attachment for Additional Employment Information

Debtor
Occupation             Physician
Name of Employer       Warsaw Hospital
How long employed      1 Year 6 Months
Address of Employer    400 Main Street
                       Warsaw, NY 14569




Official Form 106I                                Schedule I: Your Income                     page 3
                 Case 1-19-10310-CLB, Doc 1, Filed     02/26/19, Entered 02/26/19 12:34:44,
                                Description: Main Document , Page 56 of 78
                           Balaya Work-Related Income and Expenses*


Invision Health

Average Monthly Income                                                             $38,500.00

Average Monthly Expenses (other than living)

                      Lease for additional space in Delaware Plaza                  $3,700.00
                      Waste                                                          $133.37
                      Business Post Office Box                                        $32.83
                      Business Security System                                        $83.60
                      Office Food Expenses                                           $625.00
                      AOL                                                             $26.99
                      Computer Software/Antivirus                                     $55.00
                      Office Supplies                                                $300.00
                      Disability Insurance                                           $222.62
                      Staff Bonuses                                                  $250.00
                      Medical Scribe                                                $1,000.00
                      Medical Society ACOG                                            $37.50
                      Continuing Medical Education                                   $333.33
                      UpToDate Medical                                                $47.92
                      Neurologica Ultrasound Lease Payment                          $2,866.25

                      Total                                                         $9,714.41


Net Income                                                                         $28,785.59

Warsaw Hospital

Average Monthly Income                                                             $24,292.43

Average Monthly Expenses

                      Lease for 38 Duncan Street, Suite 3                           $1,000.00
                      Cable/Internet for 38 Duncan Street, Suite 3                   $126.50
                      Doctor E. Call Coverage                                       $4,130.00
                      Doctor E. Lodging                                              $200.00
                      Hospital Food Expenses                                         $282.00

                      Total                                                         $5,738.50

Net Income                                                                         $18,553.93

Total Net Income                                                                   $47,339.52

*Based on actual amounts for the last full six months, plus anticipated increases and decreases


         Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                        Description: Main Document , Page 57 of 78
Fill in this information to identify your case:

Debtor 1                 Farkad Balaya                                                                     Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   WESTERN DISTRICT OF NEW YORK                                             MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to        Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2               age             live with you?

      Do not state the                                                                                                                     No
      dependents names.                                                            Daughter                           12                   Yes
                                                                                                                                           No
                                                                                   Daughter                           12                   Yes
                                                                                                                                           No
                                                                                   Son                                17                   Yes
                                                                                                                                           No
                                                                                   Son                                19                   Yes
                                                                                                                                           No
                                                                                   Stepdaughter                       21                   Yes
                                                                                                                                           No
                                                                                   Stepdaughter                       25                   Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                      Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                           1,535.20

      If not included in line 4:

      4a.     Real estate taxes                                                                           4a. $                               0.00
      4b.     Property, homeowner’s, or renter’s insurance                                                4b. $                               0.00
      4c.     Home maintenance, repair, and upkeep expenses                                               4c. $                             200.00
Official Form 106J                                                   Schedule J: Your Expenses                                                         page 1
                 Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                Description: Main Document , Page 58 of 78
Debtor 1    Farkad Balaya                                                          Case number (if known)

     4d. Homeowner’s association or condominium dues                                    4d. $               0.00
5.   Additional mortgage payments for your residence, such as home equity loans          5. $               0.00




Official Form 106J                                     Schedule J: Your Expenses                                   page 2
              Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                             Description: Main Document , Page 59 of 78
Debtor 1     Farkad Balaya                                                                             Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                                     6a.   $                               325.00
      6b. Water, sewer, garbage collection                                                                   6b.   $                                20.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                     6c.   $                                 0.00
      6d. Other. Specify: Cable - 155 Main Street                                                            6d.   $                               125.00
             Internet                                                                                              $                                26.99
             Cell Phones                                                                                           $                               652.32
7.    Food and housekeeping supplies                                                                          7.   $                               963.00
8.    Childcare and children’s education costs                                                                8.   $                                 0.00
9.    Clothing, laundry, and dry cleaning                                                                     9.   $                               264.00
10.   Personal care products and services                                                                    10.   $                                75.00
11.   Medical and dental expenses                                                                            11.   $                               260.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                                           12. $                                 400.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                     13. $                                   0.00
14.   Charitable contributions and religious donations                                                       14. $                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                                  15a.    $                            3,695.00
      15b. Health insurance                                                                                15b.    $                            1,000.00
      15c. Vehicle insurance                                                                               15c.    $                            1,124.19
      15d. Other insurance. Specify: Disability Insurance                                                  15d.    $                              223.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Estimated Tax Payments                                                                        16. $                             13,475.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                                      17a.    $                               456.57
      17b. Car payments for Vehicle 2                                                                      17b.    $                                 0.00
      17c. Other. Specify:                                                                                 17c.    $                                 0.00
      17d. Other. Specify:                                                                                 17d.    $                                 0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).      18. $                                               14,000.00
19.   Other payments you make to support others who do not live with you.                       $                                               1,550.00
      Specify: Student Support for Stepdaughters                                           19.
             Support for Mother                                                            19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
    20a. Mortgages on other property                                                     20a. $                                                      0.00
    20b. Real estate taxes                                                               20b. $                                                      0.00
    20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                      0.00
    20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                      0.00
    20e. Homeowner’s association or condominium dues                                     20e. $                                                      0.00
21. Other: Specify:   Miscellaneous and Contingency                                        21. +$                                                  392.00
    Children's Activities                                                                      +$                                                  500.00
    Post Office Box                                                                            +$                                                   13.50
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                       $                    41,275.77
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                               $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                  $                    41,275.77
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                              47,339.52
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                             41,275.77

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                              6,063.75

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 3
                Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                               Description: Main Document , Page 60 of 78
 Fill in this information to identify your case:

 Debtor 1                    Farkad Balaya
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF NEW YORK

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Farkad Balaya                                                         X
              Farkad Balaya                                                             Signature of Debtor 2
              Signature of Debtor 1

              Date       February 18, 2019                                              Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




                         Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                        Description: Main Document , Page 61 of 78
 Fill in this information to identify your case:

 Debtor 1                  Farkad Balaya
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF NEW YORK

 Case number
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                              Dates Debtor 2
                                                                 lived there                                                                     lived there
        231 Pierce Avenue                                        From-To:                      Same as Debtor 1                                     Same as Debtor 1
        Hamburg, NY 14075                                        January, 2006 to                                                                From-To:
                                                                 June, 2017


3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                Wages, commissions,                        $55,975.00           Wages, commissions,
 the date you filed for bankruptcy:                bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

                       Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                      Description: Main Document , Page 62 of 78
 Debtor 1      Farkad Balaya                                                                               Case number (if known)



                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income                Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.            (before deductions
                                                                                    exclusions)                                                     and exclusions)

 For last calendar year:                             Wages, commissions,                       $545,596.86           Wages, commissions,
 (January 1 to December 31, 2018 )                 bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


 For the calendar year before that:                  Wages, commissions,                       $303,110.00           Wages, commissions,
 (January 1 to December 31, 2017 )                 bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income                Gross income
                                                   Describe below.                  each source                    Describe below.                  (before deductions
                                                                                    (before deductions and                                          and exclusions)
                                                                                    exclusions)

 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
            No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       NeuroLogica Corporation                                   January, 2018                  $8,000.00          $30,930.00              Mortgage
       Samsung Electronics America, Inc.                                                                                                   Car
       14 Electronics Avenue                                                                                                               Credit Card
       Danvers, MA 01923                                                                                                                   Loan Repayment
                                                                                                                                           Suppliers or vendors
                                                                                                                                      Other Downpayment for
                                                                                                                                    equipment


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

                    Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                   Description: Main Document , Page 63 of 78
 Debtor 1      Farkad Balaya                                                                               Case number (if known)



       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       SPS                                                       Monthly                      $12,125.00                  $1.00       Mortgage
       Post Office Box 65250                                                                                                          Car
       Salt Lake City, UT 84165
                                                                                                                                      Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       Delaware Place Associates, LLC                            February 12, 2019              $9,315.07                 $0.00       Mortgage
       1207 Delaware Avenue                                                                                                           Car
       Buffalo, NY 14209                                                                                                              Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other Rent and security
                                                                                                                                    deposit


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe
       Holly Balaya                                              Ongoing;                    $168,000.00                  $0.00     Domestic support
       231 Pierce Avenue                                         approximately                                                      obligations
       Hamburg, NY 14075                                         $14,000.00 per
                                                                 month

       Cassidy Lewis                                             December, 2018                 $1,000.00                 $0.00     Books
       12712 Westside Village
       Windermere, FL 34786

       Jessica Lewis                                             $2,000.00 in June,             $4,400.00                 $0.00     Tuition
       231 Pierce Avenue                                         2018 and
       Hamburg, NY 14075                                         $2,400.00 in
                                                                 November, 2018


8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

                    Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                   Description: Main Document , Page 64 of 78
 Debtor 1      Farkad Balaya                                                                               Case number (if known)



 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       Amanda Bolibrzuch - v. - Farkad                           Malpractice                NYS Supreme Court, Erie                     Pending
       Balaya MD et al                                                                      County                                      On appeal
       810657/2015
                                                                                                                                        Concluded


       Bankers Healthcare Group, LLC. -                          Civil                      NYS Supreme Court,                          Pending
       v. - Farkad Balaya, M.D., P.L.L.C. et                                                Onondaga County                             On appeal
       al
                                                                                                                                        Concluded
       2016EF4136

       Brandi Lee Groff and Brandon T.                           Malpractice                NYS Supreme Court, Erie                     Pending
       Groff vs. Kaleida Health, et al.                                                     County                                      On appeal
       003815/2011
                                                                                                                                        Concluded


       Latisha Walker - v. - Farkad Balaya                       Malpractice                NYS Supreme Court, Erie                     Pending
       MD et al                                                                             County                                      On appeal
       803490/2013
                                                                                                                                        Concluded


       E.C. Mortgage Co, Inc. vs. Farkad                         Civil                      NYS Supreme Court, Erie                     Pending
       Balaya MD et al                                                                      County                                      On appeal
       806427/2015
                                                                                                                                        Concluded


       People of the State of New York vs.                       Civil                      NYS Justice Court, Town of                  Pending
       Farkad Balaya                                                                        Hamburg                                     On appeal
       17080062
                                                                                                                                        Concluded



10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened
       Ally Financial                                            2014 Chevrolet Suburban was surrendered                      August, 2018                $13,000.00
       Post Office Box 380901                                    by the Debtor and sold by the creditor on
       Bloomington, MN 55438-0901                                August 10, 2018

                                                                     Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

                    Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                   Description: Main Document , Page 65 of 78
 Debtor 1      Farkad Balaya                                                                               Case number (if known)



       Creditor Name and Address                                 Describe the Property                                        Date                   Value of the
                                                                                                                                                        property
                                                                 Explain what happened
       GM Financial                                              2011 GMC Terrain was surrendered by the                      July, 2018               $7,800.00
       Post Office Box 182963                                    Debtor and sold by the creditor on July 10,
       Arlington, TX 76096-2963                                  2018

                                                                     Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was             Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                 Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                           Dates you                      Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                                                                                  loss                           lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                    Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                   Description: Main Document , Page 66 of 78
 Debtor 1      Farkad Balaya                                                                               Case number (if known)



 Part 7:       List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you
       Various (see attached)                                        Sale of various Disney                     $64,617.24 in net sale          Various (see
                                                                     timeshares (see attached)                  proceeds were used by           attached)
                                                                                                                the Debtor for ordinary
       Unrelated Third Parties                                                                                  living expenses


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was             Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                    Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                   Description: Main Document , Page 67 of 78
 Debtor 1      Farkad Balaya                                                                                    Case number (if known)



       Name of Financial Institution and                         Last 4 digits of             Type of account or           Date account was        Last balance
       Address (Number, Street, City, State and ZIP              account number               instrument                   closed, sold,       before closing or
       Code)                                                                                                               moved, or                    transfer
                                                                                                                           transferred
       Woodforest National Bank                                  XXXX-4492                        Checking                 2018                             $0.00
       Post Office Box 7889                                                                       Savings
       The Woodlands, TX 77387-7889
                                                                                                  Money Market
                                                                                                  Brokerage
                                                                                                  Other


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?                 Describe the contents          Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                            have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access                 Describe the contents          Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                    have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                       Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you   Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                    Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                   Description: Main Document , Page 68 of 78
 Debtor 1      Farkad Balaya                                                                                      Case number (if known)



25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                    Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)              Address (Number, Street, City, State and      know it
                                                                       ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                      Court or agency                            Nature of the case                   Status of the
       Case Number                                                     Name                                                                            case
                                                                       Address (Number, Street, City,
                                                                       State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business                   Employer Identification number
       Address                                                                                                         Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                       Dates business existed
       Farkad Balaya, MD, PLLC                                   Medical practice                                      EIN:       XX-XXXXXXX
       1275 Delaware Avenue, Suite 555
       Buffalo, NY 14209                                         Thomas D. Hyzy                                        From-To    December, 2008 to December,
                                                                                                                                  2018

       Farkad Balaya, MD, PC                                     Medical practice                                      EIN:       XX-XXXXXXX
       Post Office Box 850
       Hamburg, NY 14075-0850                                    N/A                                                   From-To    Has never done business


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                      Date Issued
       Address
       (Number, Street, City, State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

                    Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                   Description: Main Document , Page 69 of 78
 Debtor 1      Farkad Balaya                                                                               Case number (if known)



 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Farkad Balaya
 Farkad Balaya                                                           Signature of Debtor 2
 Signature of Debtor 1

 Date     February 18, 2019                                              Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy

                    Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                   Description: Main Document , Page 70 of 78
                                                                          In re: Farkad Balaya
                                                                          Case No. 19-_________

                                                     Attachment to Statement of Financial Affairs Question 18




  Date            Purchaser Name                    Purchaser Address                                   Description                     Purchase Price   Net Proceeds

02/06/2018           Julia Wigley                7020 30th Place Southwest              Undivided 1.4004% interest Unit 40B, Bay Lake     $36,025.00      $12,247.79
                     Eric Wigley                    Seattle, WA 98126                       Tower, Disney's Contemporary Resort

02/15/2018      Dennis J. Charland, Jr.             30 Teaberry Lane                    Undivided 1.0184% interest Unit 7B, Bay Lake      $26,000.00      $14,130.86
                Courtney V. Charland               Braintree, MA 02184                      Tower, Disney's Contemporary Resort

02/21/2018           James Byrd                   14615 Canterbury Street               Undivided 1.0184% interest Unit 7B, Bay Lake      $27,000.00      $14,727.80
                    Kathryn Byrd                    Leawood, KS 66224                       Tower, Disney's Contemporary Resort

03/08/2018         Richard Richter             121 North County Road 1100E                   Undivided 0.5536% interest Unit 12,          $20,000.00      $10,925.37
                   Tiffany Richter                   Lerna, IL 62440                          Disney's Animal Kingdom Villas

03/14/2018     Louise Puccio, Anthony               699 Garden Road                          Undivided 1.3681% interest Unit 11,          $22,725.00      $12,585.42
             Puccio, Jr. & Roxanne Gould           Pittsgrove, NJ 08318                       Disney's Animal Kingdom Villas


TOTAL                                                                                                                                    $131,750.00      $64,617.24




                                     Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                                    Description: Main Document , Page 71 of 78
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Western District of New York
 In re       Farkad Balaya                                                                                    Case No.
                                                                                  Debtor(s)                   Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $      Usual hourly rates
             Prior to the filing of this statement I have received                                        $                 25,000.00
             Balance Due                                                                                  $      Usual hourly rates

2.     $    1,717.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):           Farkad Balaya MD, PLLC

4.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     February 18, 2019                                                            /s/ Daniel F. Brown
     Date                                                                         Daniel F. Brown
                                                                                  Signature of Attorney
                                                                                  Andreozzi Bluestein LLP
                                                                                  9145 Main Street
                                                                                  Clarence, NY 14031
                                                                                  (716) 633-3200 Fax: (716) 633-0301
                                                                                  Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

                    Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                   Description: Main Document , Page 72 of 78
                                                               United States Bankruptcy Court
                                                                     Western District of New York
 In re      Farkad Balaya                                                                           Case No.
                                                                                   Debtor(s)        Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.



 Date: February 18, 2019                                                /s/ Farkad Balaya
                                                                        Farkad Balaya
                                                                        Signature of Debtor




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy

                    Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                                   Description: Main Document , Page 73 of 78
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                     Ally Financial
                     Post Office Box 380901
                     Bloomington, MN 55438-0901


                     Bankers Healthcare Group, LLC
                     10234 W State Road 84
                     Davie, FL 33324


                     Bankers Healthcare Group, LLC
                     201 Solar Street
                     Syracuse, NY 13204


                     Basil Lease Corp.
                     4131 Sheridan Drive
                     Williamsville, NY 14221


                     Brandi Lee Groff & Brandon Groff
                     64 Riverdale Drive
                     Grand Island, NY 14072


                     Capital Management Services, LP
                     698 1/2 Ogden Street
                     Buffalo, NY 14206-2317


                     Capital One
                     Post Office Box 30285
                     Salt Lake City, UT 84130-0285


                     Chase Card Services
                     Post Office Box 15298
                     Wilmington, DE 19850


                     Chiari & Ilecki, LLP
                     1440 Rand Building
                     14 Lafayette Square
                     Buffalo, NY 14203


                     Delaware Place Associates, LLC
                     1207 Delaware Avenue
                     Buffalo, NY 14209


                     E.C. Mortgage Co., Inc.
                     905 Harlem Road
                     West Seneca, NY 14224


    Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
                   Description: Main Document , Page 74 of 78
                 ERC
                 Post Office Box 57610
                 Jacksonville, FL 32241


                 Farkad Balaya, MD, PLLC
                 1275 Delaware Avenue, Suite 555
                 Buffalo, NY 14209


                 First Niagara Bank
                 239 Van Rensselaer
                 Buffalo, NY 14210


                 GM Financial
                 Post Office Box 182963
                 Arlington, TX 76096-2963


                 Greg Walton
                 3487 Garry Road
                 Bliss, NY 14024


                 Hamburg Town Prosecutor
                 Town of Hamburg Justice Center
                 S-6100 South Park Avenue
                 Hamburg, NY 14075


                 Holly Balaya
                 231 Pierce Avenue
                 Hamburg, NY 14075


                 Internal Revenue Service
                 Centralized Insolvency Operations
                 Post Office Box 7346
                 Philadelphia, PA 19101-7346


                 Kaleida Health
                 d/b/a Women & Children's Hospital
                 of Buffalo
                 100 High Street
                 Buffalo, NY 14203


                 Kaleida Health Federal Credit Union
                 100 High Street
                 Buffalo, NY 14203




Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
               Description: Main Document , Page 75 of 78
                 Kaveh Vali, M.D.
                 219 Bryant Street
                 Buffalo, NY 14203


                 Keybank Cardmember Service
                 Post Office Box 790408
                 Saint Louis, MO 63179


                 KeyBank National Association
                 Commercial Loan Department
                 Post Office Box 94525
                 Cleveland, OH 44101-4525


                 Krista Gottlieb, Esq.
                 43 Court Street, Suite 1100
                 Buffalo, NY 14202


                 Landmark Community Bank
                 2 South Main Street
                 Pittston, PA 18640


                 Latisha Walker
                 100 Davidson Avenue
                 Buffalo, NY 14215


                 MCA Fixed Payment LLC
                 525 Broadhollow Road
                 Melville, NY 11747


                 Nationstar Mortgage LLC
                 d/b/a Mr. Cooper
                 8950 Cypress Waters Boulevard
                 Dallas, TX 75063


                 NeuroLogica Corporation
                 Samsung Electronics America, Inc.
                 14 Electronics Avenue
                 Danvers, MA 01923


                 NYS Department of Labor
                 Attn: Insolvency Unit
                 Harriman State Office Campus
                 Building 12, Room 256
                 Albany, NY 12240



Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
               Description: Main Document , Page 76 of 78
                 NYS Department of Taxation & Finance
                 Bankruptcy Unit
                 Post Office Box 5300
                 Albany, NY 12205


                 OB/GYN Associates of Western New York
                 4845 Transit Road, Suite B
                 Depew, NY 14043


                 Orthodontists Associates of Western
                 New York PC
                 4031 Legion Drive
                 Hamburg, NY 14075


                 Principis Capital
                 499 Chestnut Street, Suite 108
                 Cedarhurst, NY 11516


                 Rebecca J. Talmud, Esq.
                 5707 Main Street, Floor 2
                 Williamsville, NY 14221


                 Samuel A. Weissman, MD
                 7379 East Vaquero Drive
                 Scottsdale, AZ 85258


                 Shaw & Shaw, P.C.
                 Attn: Christopher M. Pannozzo, Esq.
                 4819 South Park Avenue
                 Hamburg, NY 14075


                 Simons Agency Inc.
                 4963 Wintersweet Drive
                 Liverpool, NY 13088


                 Sprint Nextel Correspondence
                 Attn: Bankruptcy Department
                 Post Office Box 7949
                 Overland Park, KS 66207-0949


                 SPS
                 Post Office Box 65250
                 Salt Lake City, UT 84165




Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
               Description: Main Document , Page 77 of 78
                 Sunrise Medical Group
                 3065 Southwestern Boulevard, Suite 102
                 Orchard Park, NY 14127


                 The Sammarco Law Firm L.L.P.
                 Attn: Andrea Lee Sammarco, Esq.
                 1207 Delaware Avenue, Suite 219
                 Buffalo, NY 14209


                 Verizon
                 Attn: Bankruptcy Department
                 500 Technology Drive, Suite 550
                 Saint Charles, MO 63304


                 Verizon Wireless
                 Bankruptcy Administration
                 500 Technology Drive, Suite 550
                 Weldon Spring, MO 63304


                 Vital Recovery Services, LLC
                 Post Office Box 923748
                 Peachtree Corners, GA 30010-3748


                 VW Credit, Inc.
                 1401 Franklin Boulevard
                 Libertyville, IL 60048


                 Weltman, Weinberg & Reis Co., LPA
                 323 Lakeside Avenue, Suite 200
                 Cleveland, OH 44113-1009




Case 1-19-10310-CLB, Doc 1, Filed 02/26/19, Entered 02/26/19 12:34:44,
               Description: Main Document , Page 78 of 78
